      Case 4:17-cv-02699 Document 33 Filed on 02/15/19 in TXSD Page 1 of 2



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

NEXEN PETROLEUM OFFSHORE U.S.A. INC.

               Plaintiff,
                                                          CIVIL ACTION NO. 4:17–CV–02699
v.

MCMORAN OIL & GAS LLC

               Defendant.

         JOINT AND AGREED MOTION FOR DISMISSAL WITH PREJUDICE
                       UNDER FED. R. CIV. P. 41(a)(2)


TO THE HONORABLE U.S. DISTRICT JUDGE GILMORE:

        Nexen Petroleum Offshore U.S.A. Inc. (referred to as Plaintiff”) and Defendant

 McMoRan Oil & Gas LLC (hereinafter referred to as “Defendant”) (together referred to herein

 as the “Parties”) hereby announce a resolution of the claims asserted by the Parties against one

 another. Accordingly, Plaintiff and Defendant file this Joint and Agreed Motion for Dismissal

 With Prejudice pursuant FED. R. CIV. P. 41(a)(2). Plaintiff requests the Court to dismiss with

 prejudice all claims that it made against Defendants in this Lawsuit. Defendant requests the

 Court to dismiss with prejudice all claims that it made against Plaintiff in this Lawsuit.

        A proposed Order Granting the relief sought herein is attached.
      Case 4:17-cv-02699 Document 33 Filed on 02/15/19 in TXSD Page 2 of 2



Date: February 15, 2019

THOMPSON & KNIGHT LLP                             FERNELIUS SIMON PLLC



By: /s/ Gregory S. Meece                          By: /s/ Stephen M. Fernelius *by permission
   GREGORY S. MEECE                                  STEPHEN M. FERNELIUS
   State Bar No. 13898350                            State Bar No. 06934340
   Federal I.D. No. 17487                            Federal I.D. No. 14121
   greg.meece@tklaw.com                              stephen.fernelius@trialattorneystx.com
   811 Main Street, Suite 2500                       1221 McKinney, Suite 3200
   Houston, TX 77002-6129                            Houston, Texas 77010
   Telephone: (713) 654-8111                         Telephone: (713) 654-1200
   Facsimile: (713) 654-1871                         Facsimile: (713) 654-4039

   ATTORNEYS FOR PLAINTIFF                           ATTORNEYS FOR DEFENDANTS



                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of this instrument was delivered to all counsel
of record this 15th day of February 2019.

       STEPHEN M. FERNELIUS                                                  Via ECF System
       stephen.fernelius@trialattorneystx.com
       JOEL C. SIMON
       joel.simon@trialattorneystx.com
       1221 McKinney, Suite 3200
       Houston, Texas 77010


                                                      /s/ Gregory S. Meece
                                                      GREGORY S. MEECE




                                             2
